DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §103 are presented as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (U.S. 9,696,273), in view of Brenton (U.S. 5,152,882), supported by Schӧnfuss (U.S. Patent Pub. 2017/0199145) as an evidence.
Regarding claim 1, Wilhelm teaches a reference half-cell (Fig. 1; Col. 6, lines 26-27: a reference half-cell 1) for an electrochemical sensor for measuring an analyte of a measured medium (Col. 4, lines 6-8: an electrochemical sensor for measuring at least one measured variable of a measured medium includes at least one reference half-cell; Col. 7, lines 51-52: representing the pH value of the measured medium; thus the pH value is deemed to be the measured variable and the hydrogen ion is deemed to be the analyte), the reference half-cell comprising:
a housing (Fig. 1; Col. 6, lines 27-28: a rod-shaped, essentially cylindrical housing 3) defining a chamber (Col. 6, line 28: in which a chamber is formed) containing 
an electrode (Fig. 1; Col. 6, lines 42-43: a potential sensing element 7) disposed in the electrolyte in the chamber (Fig. 2: showing the potential sensing element 7 disposed in the reference electrolyte 5 in the chamber defined by the housing 3); and 
a junction (Fig. 1; Col. 6, line 34: a porous diaphragm 10) disposed in the aperture (Fig. 2: showing the porous diaphragm 10 disposed in the liquid junction 9) such that an interface between the junction and the housing wall is impermeable (Col. 1, lines 61-65: the porous diaphragm is introduced into the housing wall of the reference half-cell by being welded in or held in place by adhesive; thus the interface between the reference junction and the housing wall must be impermeable),
wherein the junction (Fig. 1: diaphragm 10; Fig. 2: diaphragm 110) is ionically conductive (Col. 1, lines 46-50: a liquid junction through which the reference electrolyte is in ionically conducting contact with the measured medium), and is insensitive to the analyte to be measured, wherein the analyte of the measuring medium is hydrogen ions (H+) (Col. 6, lines 47-51: reference electrode, which outputs a stable potential independent of the pH value of the measured medium; thus being insensitive to hydrogen ions); and
wherein, when in contact with the measuring medium (Fig. 2: showing the potentiometric pH combination electrode 100 immersed in the measured medium 113), the junction enables electrical signal between the electrode and a measuring half-cell (Fig. 2: a measuring circuit 127 connecting between the 

Wilhelm does not explicitly disclose the reference junction is impermeable to the measured medium and the electrolyte.
However, Brenton teaches an electrochemical cell sensor 10 having a reference half cell 11 with an ion diffusion junction that is impermeable to fluid flow (Fig. 1; Col. 2, lines 19-21).  The reference half cell includes an electrode 16 disposed in an electrolyte 18 within the housing 12 (Fig. 1; Col. 2, lines 35-26).  An ion diffusion junction 32 separates the electrolyte 18 from the sample solution 34 which is the solution of interest (Fig. 1; Col. 2, lines 58-60).  The junction 32 includes a sample solution facing surface 33 and a reference electrolyte facing surface 35 (Fig. 1; Col. 2, lines 60-62).  The ion diffusion junction 32 is impermeable to fluid flow (Col. 2, lines 62-63).  Being a fluid impermeable junction eliminates the possibility of fluid leakage between the reference electrolyte and the sample solution (Col. 2, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm by replacing the diaphragm with a junction impermeable to the measured medium and the electrolyte as taught by 

The designation of “electrical current flow” between the electrode and the measuring half-cell in inherent as evidenced by Schӧnfuss, which teaches a reference electrode assembly for a potentiometric sensor ([0013] lines 1-3).  Schӧnfuss teaches in the operative state of the sensor the environment of the reference electrode assembly needs to establish an electrolyte connection to a process medium to be analyzed, i.e., the reference electrolyte has to be in electrolytic contact with the process medium to be analyzed ([0016] lines 1-5).  This is necessary in order to create a closed electric circuit between measuring electrode and reference electrode in which the potential difference between measuring electrode in which the potential difference between measuring electrode and reference electrode results in an electric current ([0016] lines 5-10).  Thus, the reference junction that is ionically conductive between the measured medium and the (reference) electrolyte enables electrical current flow between the reference electrode and the measuring electrode of the measuring half-cell.

Regarding claim 8, Wilhelm teaches the electrode (Fig. 1; Col. 6, lines 42-43: a potential sensing element 7) is a silver wire coated with a silver halide (Col. 3, lines 1-3: the reference half-cell can comprises an electrode, especially a silver/silver halide electrode).



Regarding claim 10, Wilhelm teaches the electrolyte is a liquid (Col. 3, lines 6-8: the reference electrolyte can be a 3 molar KCl solution).

Regarding claim 11, Wilhelm teaches an electrochemical sensor (Fig. 2; Col. 7, lines 11-12: a potentiometric pH combination electrode 100) for measuring at least one measurand of a medium (Col. 1, lines 12-13: for determining concentrations of certain substances in a measured medium), comprising: 
a measuring half-cell (Fig. 2; Col. 7, lines 14-15: a measuring half-cell 115) including a measuring housing (Fig. 2; Col. 7, line 15: a shared, rod-shaped housing; the wall of the inner tube 123 is deemed as the measuring housing) including a measuring electrode (Fig. 2; Col. 7, lines 23-24: a potential sensing element 121), a measuring electrolyte (Fig. 2; Col. 7, line 22: an inner electrolyte 119) and an ion-selective sensing element (Fig. 2; Col. 7, lines 18-19: a pH-sensitive, glass membrane 117), the ion-selective sensing element being sensitive to a species of the medium to be measured (Col. 7, lines 18-21: on the pH-sensitive, glass membrane 117 formed a potential dependent on the pH value of the measured medium 113; thus being sensitive to hydrogen ions of the medium); and 
a reference half-cell (Fig. 2; Col. 7, line 14: a reference half-cell 101) including: 

a reference electrode (Fig. 2; Col. 7, lines 32-33: a potential sensing element 107) disposed in the reference electrolyte in the chamber (Fig. 2: showing the potential sensing element 107 disposed in the electrolyte 105 in the chamber between the inner tube 123 and the outer tube 103); and 
a reference junction (Fig. 2; Col. 7, 34-37: arranged in the outer tube 103 as liquid junction between the reference electrolytes 105 and a measured medium 113 is a diaphragm 110) disposed in the aperture (Fig. 2: showing the diaphragm 110 disposed through the wall of the outer tube 103; thus being disposed in the aperture through the wall of the outer tube 103) such that an interface between the reference junction and the housing wall is impermeable (Col. 1, lines 61-65: the porous diaphragm is introduced into the housing wall of the reference half-cell by being welded in or held in place by adhesive; thus the interface between the reference junction and the housing wall must be impermeable),
wherein the reference junction is ionically conductive (Col. 1, lines 46-50: a liquid junction through which the reference electrolyte is in ionically conducting contact with , wherein the species to be measured is hydrogen ions (H+) (Col. 6, lines 47-51: reference electrode, which outputs a stable potential independent of the pH value or other ion concentration of the measured medium; thus being insensitive to hydrogen ions), and
wherein the reference junction enables electrical signal between the reference electrode and measuring electrode (Fig. 2: a measuring circuit 127 connecting between the potential sensing elements 107, 121) when in contact with the measuring medium (Fig. 2: showing the potentiometric pH combination electrode 100 immersed in the measured medium 113).

Wilhelm does not explicitly disclose the reference junction is impermeable to the measured medium and the electrolyte.
However, Brenton teaches an electrochemical cell sensor 10 having a reference half cell 11 with an ion diffusion junction that is impermeable to fluid flow (Fig. 1; Col. 2, lines 19-21).  The reference half cell includes an electrode 16 disposed in an electrolyte 18 within the housing 12 (Fig. 1; Col. 2, lines 35-26).  An ion diffusion junction 32 separates the electrolyte 18 from the sample solution 34 which is the solution of interest (Fig. 1; Col. 2, lines 58-60).  The junction 32 includes a sample solution facing surface 33 and a reference electrolyte facing surface 35 (Fig. 1; Col. 2, lines 60-62).  The ion diffusion junction 32 is impermeable to fluid flow (Col. 2, lines 62-63).  Being a fluid impermeable junction eliminates the possibility of fluid leakage between the reference electrolyte and the sample solution (Col. 2, lines 4-7).


The designation of “electrical current flow” between the electrode and the measuring half-cell in inherent as evidenced by Schӧnfuss, which teaches a reference electrode assembly for a potentiometric sensor ([0013] lines 1-3).  Schӧnfuss teaches in the operative state of the sensor the environment of the reference electrode assembly needs to establish an electrolyte connection to a process medium to be analyzed, i.e., the reference electrolyte has to be in electrolytic contact with the process medium to be analyzed ([0016] lines 1-5).  This is necessary in order to create a closed electric circuit between measuring electrode and reference electrode in which the potential difference between measuring electrode in which the potential difference between measuring electrode and reference electrode results in an electric current ([0016] lines 5-10).  Thus, the reference junction that is ionically conductive between the measured medium and the (reference) electrolyte enables electrical current flow between the reference electrode and the measuring electrode of the measuring half-cell.

Regarding claim 17, Wilhelm teaches an oxidation-reduction potential sensor (Fig. 2; Col. 7, lines 11-12: a potentiometric pH combination electrode 100; Col. 4, lines 31-32: the sensor can be a potentiometric redox sensor) for measuring an analyte of a 
a reference half-cell (Fig. 2; Col. 7, line 14: a reference half-cell 101) including: 
a housing (Fig. 2; Col. 7, line 15: a shared, rod-shaped housing; the wall 110 of the outer tube 103 is deemed as the reference housing) defining a chamber (Col. 7, lines 26-27: an annular chamber between the inner tube 123 and the outer tube 103) containing a reference electrolyte (Fig. 2; Col. 7, lines 30-31: contained in the annular chamber is a reference electrolyte 105), the reference housing including a wall having an aperture therethrough (Fig. 2: showing the wall of the outer tube 103 containing a diaphragm 110; thus there must be an aperture to fit the diaphragm 110 through the wall, similar to the liquid junction 9 in Fig. 1); 
an electrode (Fig. 2; Col. 7, lines 32-33: a potential sensing element 107) disposed in the reference electrolyte in the chamber (Fig. 2: showing the potential sensing element 107 disposed in the electrolyte 105 in the chamber between the inner tube 123 and the outer tube 103); and 
a junction (Fig. 2; Col. 7, 34-37: arranged in the outer tube 103 as liquid junction between the reference electrolytes 105 and a measured medium 113 is a diaphragm 110) disposed in the aperture (Fig. 2: showing the diaphragm 110 disposed through the wall of the outer tube 103; thus being disposed in the aperture through the wall of the outer tube 103) such that an interface between the reference junction and the housing wall is impermeable (Col. 1, lines 61-65: the porous diaphragm is introduced into the housing wall of the reference half-cell by being welded in or held in place by adhesive; 
wherein the junction is ionically conductive (Col. 1, lines 46-50: a liquid junction through which the reference electrolyte is in ionically conducting contact with the measured medium), and insensitive to the analyte to be measured, wherein the analyte to be measured is hydrogen ions (H+) (Col. 6, lines 47-51: reference electrode, which outputs a stable potential independent of the pH value or other ion concentration of the measured medium; thus being insensitive to hydrogen ions); and
a measuring electrode (Fig. 2; Col. 7, lines 23-24: a potential sensing element 121) that is sensitive to the analyte (Col. 7, lines 49-52: a measuring circuit 127, which registers the potential difference tappable on the potential sensing elements 107, 121 and representing the pH value of the measured medium 113), wherein the junction enables electrical signal between the reference electrode and measuring electrode (Fig. 2: a measuring circuit 127 connecting between the potential sensing elements 107, 121) when in contact with the medium (Fig. 2: showing the potentiometric pH combination electrode 100 immersed in the measured medium 113).

Wilhelm does not explicitly disclose the reference junction is impermeable to the measured medium and the electrolyte.
However, Brenton teaches an electrochemical cell sensor 10 having a reference half cell 11 with an ion diffusion junction that is impermeable to fluid flow (Fig. 1; Col. 2, lines 19-21).  The reference half cell includes an electrode 16 disposed in an electrolyte 18 within the housing 12 (Fig. 1; Col. 2, lines 35-26).  An ion diffusion junction 32 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm by replacing the diaphragm with a junction impermeable to the measured medium and the electrolyte as taught by Brenton because being a fluid impermeable junction eliminates the possibility of fluid leakage between the reference electrolyte and the sample solution (Col. 2, lines 4-7).

The designation of “electrical current flow” between the electrode and the measuring half-cell in inherent as evidenced by Schӧnfuss, which teaches a reference electrode assembly for a potentiometric sensor ([0013] lines 1-3).  Schӧnfuss teaches in the operative state of the sensor the environment of the reference electrode assembly needs to establish an electrolyte connection to a process medium to be analyzed, i.e., the reference electrolyte has to be in electrolytic contact with the process medium to be analyzed ([0016] lines 1-5).  This is necessary in order to create a closed electric circuit between measuring electrode and reference electrode in which the potential difference between measuring electrode in which the potential difference between measuring electrode and reference electrode results in an electric current ([0016] lines 5-10).  Thus, the reference junction that is ionically conductive between the measured medium .
Claim(s) 2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Brenton, and further in view of Bronstein (H.R. Bronstein, Lanthanum Trifluoride as a Membrane in a Reference Electrode for Use in Certain Molten Fluorides, Electrochemical Science and Technology, Feb. 1972, page 125-28).
Regarding claims 2, 12, and 18, Wilhelm and Brenton disclose all limitations of claims 1, 11, and 17 as applied to claims 1, 11, and 17 respectively.  Wilhelm and Brenton do not explicitly disclose the (reference) junction consists essentially of lanthanum trifluoride.
However, Bronstein teaches a reference electrode utilizing a single crystal lanthanum trifluoride membrane (Fig. 1; [Abstract] lines 1-2).  The LaF3 membrane conducting 100% by means of its mobile F- ion, junction potentials should be virtually eliminated (page 126, Col. 2, para. 4, lines 3-5), so that the asymmetry potentials at the LaF3 crystal interfaces and liquid-solid junction potential are negligible (page 126, Col. 2, para. 5, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm and Brenton by substituting the diaphragm of the (reference) junction with the lanthanum fluoride LaF3 membrane as taught by Bronstein because the lanthanum fluoride has negligible solubility and virtually 100% current transport by fluoride ions ([Abstract] lines 2-3) resulting in 3 crystal interfaces and liquid-solid junction potential (page 126, Col. 2, para. 5, lines 9-11).
Claim(s) 3-6, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Brenton, and further in view of Lee (U.S. Patent Pub. 2015/0014164).
Regarding claims 3-6, 13-16, and 19-20, Wilhelm and Brenton disclose all limitations of claims 1, 11, and 17 as applied to claims 1, 11, and 17 respectively.  Wilhelm and Brenton do not explicitly disclose the reference junction is a carbon-containing compound (claims 3 and 13), or the reference junction consists essentially of graphite (claims 4, 14, and 19), or the reference junction consists essentially of glass-like carbon (claims 5 and 15), or the reference junction consists essentially of graphene (claim 6, 16 and 20).
However, Lee teaches a pH metering system including a solid-state working electrode featuring a redox-active analyte-sensitive material and a conventional reference electrode (RE) ([0057] lines 2-5).  A nonporous material is used as a junction between the analyte and the internal reference solution of the RE ([0057] lines 8-10), and the reference junction material comprises an RTIL, and optionally a carbon allotrope compounded to provide good mechanical stability in addition to the electrochemical and barrier properties ([0057] lines 19-23).  Examples of carbon allotropes are graphite, graphene, and glassy carbon ([0052] lines 3-4, 6).  Thus, Lee teaches the material of the reference junction is a carbon containing compound ([0057] lines 19-23), such as graphite, graphene, and glassy carbon ([0052] lines 3-4, 6).
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Brenton, and further in view of Peters (G. Peters, A Reference Electrode with Free-Diffusion Liquid Junction for Electrochemical Measurements under Changing Pressure Conditions, Analytical Chemistry, 1997, page 2362-66).
Regarding claim 7, Wilhelm and Brenton disclose all limitations of claim 1 as described to claim 1.  Wilhelm further disclose the liquid junction of the reference half-cell is implemented by glass (Col. 1, lines 60-62), through which the reference electrolyte is in ionically conducting contact via a liquid-liquid interface with a surrounding medium, e.g., the measured medium (Col. 1, lines 48-51).
Wilhelm does not explicitly disclose the junction having an impedance less than 2 gigaohm.
However, Peters teaches a liquid junction of the reference electrode using a glass capillary (page 2363, Col. 2, para. 3, lines 1-2).  The electrical resistance of the liquid junction was calculated to be 19 kΩ (page 2364, Col. 2, para. 4, lines 1-2), which is within the claimed range less than 2 gigaohm.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are unpersuasive.
Applicant argues that Wilhelm and Stahl, whether considered separately or in combination, fail to disclose, teach or suggest all elements of amended independent claims 1, 11 and 17 (page 7, para. 4, lines 6-8).  For example, Stahl does not disclose a junction impermeable to the medium and the reference electrolyte (page 7, para. 5, lines 4-5).  Further, Applicant argues the glass membrane 12 of Stahl is not functionally suitable as a reference junction of a reference electrode for a sensor configured to measure hydrogen ion (pH value) (page 8, para. 3, lines 1-3).  This argument is moot because prior art, Benton, is now relied on to teach the reference junction that is impermeable to fluid flow (Col. 2, lines 62-63), and being a fluid impermeable junction eliminates the possibility of fluid leakage between the reference electrolyte and the sample solution (Col. 2, lines 4-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795